EXHIBIT 10.1

LOGO [g49063image.jpg]

LOAN AGREEMENT

 

 

9511345607

   

Account Number

 

This Loan Agreement (the “Agreement”) is made this 7th day of March 2008 by and
between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation
(“Bank”), and:

TARGACEPT, INC., a Delaware corporation (“Borrower”), having its chief executive
office at Winston Salem, North Carolina.

The Borrower has applied to Bank for and the Bank has agreed to make, subject to
the terms of this Agreement, the following loan(s) (hereinafter referred to,
singularly or collectively, if more than one, as “Loan”):

Loan Facility. Bank hereby extends to Borrower, and Borrower accepts from Bank,
its commitment to provide a non-revolving loan facility (the “Loan Facility”) to
fund up to four (4) individual term loans on the terms and conditions, and for
the purposes, set forth in this Agreement. Bank’s aggregate commitment to lend
under the Loan Facility is up to FIVE MILLION THREE HUNDRED THOUSAND DOLLARS
($5,300,000), and no more. In no event shall the aggregate amount of principal
outstanding under the Loan Facility exceed FIVE MILLION THREE HUNDRED THOUSAND
DOLLARS ($5,300,000), regardless of the number of individual fundings
thereunder.

Purpose. Proceeds of the Loan Facility shall be used solely for the purchase of
equipment, furnishings, software and other fixed assets as well as, at
Borrower’s sole discretion, for the potential refinancing of existing
indebtedness to R.J. Reynolds Tobacco Holdings, Inc. or its affiliates incurred
for the purchase of existing fixed assets (“Existing Indebtedness”). The
Borrower hereby certifies that no part of any real property acquired with the
proceeds of or serving as collateral for the Loan offered herein, if any, has
been acquired through the exercise of eminent domain by a governmental authority
and will be used by the Borrower for private purposes, and, for clarification,
no part of the Loan Facility may be used for the acquisition by Borrower of an
interest in real property.

Funding. Funding of the Loan Facility may take place in up to four Loans (each a
“Tranche”) which in total may not exceed the aggregate amount of the Loan
Facility. Each Tranche funding may be made up to a maximum of 75% of the
purchase price of the assets being financed (additional collateral with a value
satisfactory to Bank may be provided to allow funding of up to 100% of the
purchase price of the assets being financed). Tranches may be funded at
Borrower’s request any time prior to October 1, 2008.

Promissory Notes. Each Tranche shall be evidenced by a separate promissory note,
executed by Borrower and payable to Bank, in the amount of such Tranche
(individually a “Note” and collectively, the “Notes”). The principal amount of
each Tranche, together with all interest accrued thereon, shall be repaid in
equal monthly amortizing payments over the period of repayment as described
below. Each Note representing a Tranche shall be, and hereby is, subject to
cross-default with respect to each other Note. The terms of each Note are
incorporated into this Agreement by this reference as if set forth herein.

Interest Rate. Each Tranche shall bear interest at the Borrower’s option of:
(1) the 30 Day LIBOR Rate plus two and fifteen-hundredths percent (2.15%) per
annum, as adjusted monthly on the first day of each month, or (2) a fixed rate
to be calculated by Bank at the closing of said Tranche equal to the Bank’s
fixed rate cost of funds index corresponding to the term/amortization of the
Tranche plus two and fifteen-hundredths percent (2.15%) per annum. All interest
shall be computed and charged for the actual number of days elapsed on the basis
of a year consisting of three hundred sixty (360) days.

Repayment Terms. Each Tranche shall be repaid over a period not to exceed four
(4) years in equal monthly installments of principal and interest. Borrower
shall indicate prior to the closing of each such Tranche the period over which
it desires to repay the Tranche and the installment amount shall be determined
based on such period. Should the applicable rate of interest increase, Bank
reserves the right set forth in Section 10.06.

Prepayment Fee. Should Borrower elect the fixed rate option for any Tranche,
each prepayment of the principal of such Tranche, in whole or in part and
whether voluntary, mandatory, upon acceleration or otherwise, shall be
accompanied by the prepayment fee described below. The prepayment fee due to
Bank shall equal 1% of the prepayment amount if made during the first 36 months
of the term for such Tranche. For clarity, no prepayment fee shall be due or
payable with respect to any prepayment by Borrower of all or any portion of the
principal of a Tranche (i) with respect to which Borrower had not elected the
fixed rate option or (ii) that occurs after the first 36 months of the term of
such Tranche.

Closing Costs. The Borrower agrees to pay any and all legal fees, recording
fees, appraisal fees, documentary stamp and intangible taxes, and all other
costs incurred by Bank in connection with the making, documenting, and closing
the Loan Facility and any Tranche thereunder, said legal fees not to exceed
$5,000 in the aggregate unless unusual and unreasonable circumstances arise in
negotiation and completion of the Loan Documents.

Additional Terms. Additional terms, conditions and covenants of this Agreement
are described in other schedules attached hereto, the terms of which are
incorporated herein by reference. The Note evidencing each Tranche shall include
all extensions, renewals, modifications and substitutions thereof.

Collateral. To secure payment of the Loan and each Tranche, Borrower shall
grant, pledge, and convey to Bank a first priority security interest in the
specific Equipment (including all accessions thereto), Furnishings, Fixtures,
Software, and other fixed assets and all proceeds thereof owned or acquired by
Borrower with the proceeds, in whole or in part, of the Loan Facility.
Additional unencumbered equipment or other fixed assets with sufficient
appraised value, as determined by Bank in its sole discretion, may be pledged by
Borrower to fund up to 100% of the purchase price of the assets being financed
as noted above. Each Note representing a Tranche shall be, and hereby is,
cross-collateralized with each other Note.

Section 1 Conditions Precedent

The Bank shall not be obligated to make any disbursement under the Loan Facility
until all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act.

Note(s): The Note(s), substantially in the form of Schedule A to this Agreement,
evidencing the Tranche(s) duly executed by the Borrower.

Security Agreement(s): Security Agreement(s), substantially in the form of
Schedule B to this Agreement, in which Borrower and any other owner (a “Debtor”)
of personal property collateral shall grant to Bank a first priority security
interest in the personal property specified therein. (If Bank has or will have a
security interest in any collateral which is inferior to the security interest
of another creditor, Borrower must fully disclose to Bank any and all prior
security interests, and Bank must specifically approve any such security
interest which will continue during the Loan.)

Control Agreement: A Control Agreement pertaining to Deposit Accounts,
Letter-of-Credit Rights and/or Electronic Chattel Paper, to the extent required
in connection with the Security Agreement(s).

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g49063image.jpg]

LOAN AGREEMENT

 

UCC Financing Statements: Acknowledged copies of UCC Financing Statements duly
filed in Borrower’s or other owner’s state of incorporation, organization or
residence, and in all jurisdictions necessary, or in the opinion of the Bank
desirable, to perfect the security interests granted in the Security
Agreement(s), and certified copies of Information Requests identifying all
previous financing statements on record for the Borrower or other owner, as
appropriate from all jurisdictions indicating that no security interest has
previously been granted in any of the collateral described in the Security
Agreement(s), unless prior approval has been given by the Bank.

Authorization and Certificate: An Authorization and Certificate executed by
Borrower under which Borrower authorizes Bank to file a UCC Financing Statement
describing collateral owned by Borrower.

Commitment Fee: A commitment fee (or balance thereof) of $3,000.00 payable to
the Bank on the date of execution of this Agreement.

Corporate Resolution: A Corporate Resolution duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery, and performance
of the Loan Documents on or in a form provided by or acceptable to Bank.

Articles of Incorporation: A copy of the Articles or Certificate of
Incorporation and all other charter documents of the Borrower, all filed with
and certified by the Secretary of State of the State of the Borrower’s
incorporation.

By-Laws: A copy of the By-Laws of the Borrower, certified by the Secretary of
the Borrower as to their completeness and accuracy.

Certificate of Incumbency: A certificate of the Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents.

Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the State of the Borrower’s Incorporation or
Organization as to the existence or good standing of the Borrower and its
charter documents on file.

Insurance: An insurance policy for the replacement cost of the insurable items
of the collateral, naming Bank as lienholder/loss payee. The insurance company
issuing the policy must be acceptable to Bank.

Appraisal. Prior to the closing of each Tranche, if applicable, an appraisal of
any additional equipment, furnishings, and other fixed assets pledged as
additional collateral ordered by Bank, indicating a value, when combined with
the purchase price of fixed assets to be acquired, equal 133.33% or greater of
such Tranche amount. The appraiser must be acceptable to Bank and the value
determined therefrom must also be acceptable to Bank.

Additional Documents: Receipt by the Bank of other approvals, agreements or
documents as the Bank may reasonably request.

Section 2 Representations and Warranties

The Borrower represents and warrants to Bank that, as of the date of this
Agreement and as of the date of any borrowing under the Loan Facility:

2.01. Financial Statements. The balance sheet of the Borrower and its
subsidiaries, if any, at December 31, 2006 (audited) and September 30, 2007 and
the related Statements of Operations of the Borrower and its subsidiaries, if
any, for the nine-month periods ended September 30, 2007 and 2006, the
accompanying footnotes together, if applicable, with the accountant’s opinion
thereon were prepared in accordance with GAAP (except, in the case of unaudited
interim financial statements, for the absence of footnotes and for customary
year-end audit adjustments) and fairly reflect the financial condition of the
Borrower and its subsidiaries, if any, as of the respective dates thereof,
including all contingent liabilities of every type required to be reflected
thereon in accordance with GAAP, and the financial condition of the Borrower and
its subsidiaries, if any, as reflected therein has not changed materially and
adversely from September 30, 2007 to the date of this Agreement. With respect to
any borrowing under the Loan Facility made after the date of this Agreement, the
financial condition of the Borrower and its subsidiaries, if any, as reflected
in the financial statements of Borrower made available to Bank pursuant to
Section 3.08 most recently prior to such borrowing has not changed materially
and adversely from the date thereof or the end of the period covered thereby to
the date of such borrowing.

2.02. Name, Capacity and Standing. The Borrower’s exact legal name is correctly
stated in the initial paragraph of the Agreement. If the Borrower is a
corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, it warrants and represents that it is
duly organized and validly existing under the laws of its state of incorporation
or organization; that it and/or its subsidiaries, if any, are duly qualified and
in good standing in every other state in which the nature of their business
shall require such qualification, and are each duly authorized by their board of
directors, general partners or member/manager(s), respectively, to enter into
and perform the obligations under the Loan Documents.

2.03. No Violation of Other Agreements. The execution of the Loan Documents, and
the performance by the Borrower, and by any and all pledgors (whether the
Borrower or other owners of collateral property securing payment of the Loan(s)
(hereinafter sometimes referred to as the “Pledgor”)) thereunder will not
violate any provision, as applicable, of its articles or certificate of
incorporation, by-laws, articles of organization, operating agreement, agreement
of partnership, limited partnership or limited liability partnership, or, of any
law, other agreement, indenture, note, or other instrument binding upon the
Borrower or a Pledgor, or give cause for the acceleration of any of the
respective obligations of the Borrower or a Pledgor.

2.04. Authority. All authorizations from and approval by any federal, state, or
local governmental body, commission or agency necessary to the making of this
Agreement and the other Loan Documents, if any, has been obtained.

2.05. Asset Ownership. The Borrower has good and marketable title to all of the
properties and assets reflected on the balance sheets and financial statements
furnished to the Bank, and all such properties and assets are free and clear of
mortgages, deeds of trust, pledges, liens, and all other encumbrances except as
otherwise disclosed by such financial statements and except for the assets
pledged as collateral for the Existing Indebtedness. In addition, each Pledgor
of collateral has good and marketable title to such collateral, free and clear
of any liens, security interests and encumbrances, except as otherwise disclosed
to Bank. Borrower shall have good and marketable title to all of the properties
and assets acquired with the proceeds of the Loan Facility.

2.06. Discharge of Liens and Taxes. The Borrower and its subsidiaries, if any,
have filed, paid, and/or discharged all taxes or other claims which may become a
lien on any of their respective properties or assets, excepting to the extent
that such items are being appropriately contested in good faith and for which an
adequate reserve (in an amount acceptable to Bank) for the payment thereof is
being maintained.

2.07. Regulation U. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U of the Board of Governors of the
Federal Reserve System.

2.08. ERISA. To Borrower’s knowledge, each employee benefit plan, as defined by
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
maintained by the Borrower or by any subsidiary of the Borrower meets, as of the
date hereof, the minimum funding standards of Section 302 of ERISA and all
applicable requirements of ERISA and the Internal Revenue Code of 1986, as
amended, and no “Reportable Event” nor “Prohibited Transaction” (as defined by
ERISA) has occurred with respect to any such plan.

2.09. Litigation. There is no claim, action, suit or proceeding pending or
threatened in writing before any court, commission, administrative agency,
whether State or Federal, or arbitration which will materially adversely affect
the financial condition, operations, properties, or business of the Borrower or
its subsidiaries, if any, or the ability of the Borrower to perform its
obligations under the Loan Documents.

2.10. Other Agreements. The representations and warranties made by Borrower to
Bank in the other Loan Documents, if any, are true and correct in all material
respects on the date hereof.

2.11. Binding and Enforceable. The execution of the Loan Documents by Borrower
has been duly authorized. The Loan Documents, when executed by both parties,
shall constitute valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, moratorium, or similar laws affecting creditors’ rights generally or
general principles of equity (whether considered in a proceeding in equity or at
law).

2.12. Commercial Purpose. The Loan(s) shall not be “consumer transactions,” as
defined in the North Carolina Uniform Commercial Code, and none of the
collateral was or will be purchased or held primarily for personal, family or
household purposes.

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g49063image.jpg]

LOAN AGREEMENT

 

Section 3 Affirmative Covenants

The Borrower covenants and agrees that from the date hereof and until such time
as Bank is no longer obligated to advance funds under the Loan Documents and
payment in full of all indebtedness outstanding under the Loan Documents, unless
the Bank shall otherwise consent in writing, Borrower shall:

3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, and, (c), as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which the failure to be so qualified
would have a material adverse effect on the financial condition, properties, or
operations of Borrower.

3.02. Maintain Records. Keep adequate records and books of account, reflecting
all financial transactions of the Borrower in accordance with GAAP, consistently
applied.

3.03. Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible), including the collateral, necessary for the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

3.04. Conduct of Business. Continue to engage in a business of the same general
type as now conducted.

3.05. Maintain Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business, and business interruption insurance if required by Bank in writing,
which insurance may provide for reasonable deductible(s). The Bank shall be
named as loss payee (Long Form) on a policy which applies to the Bank’s
collateral, and the Borrower shall deliver a certificate of insurance at closing
evidencing same. Such insurance policy shall provide, and the certificate shall
state, that the policy will not be terminated without at least 20 days prior
written notice to Bank.

3.06. Comply With Laws. Comply in all respects with all laws, rules,
regulations, and orders (including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws) except where the failure to
comply would not have a material adverse effect on the financial condition,
properties, or operations of Borrower.

3.07. Right of Inspection. Permit the officers and authorized agents of the
Bank, at any reasonable times upon reasonable prior notice, to examine and make
copies of the records and books of account of, to visit the properties of the
Borrower, and to discuss such matters with any officers, directors, managers,
members or partners, limited or general of the Borrower as the Bank deems
necessary and proper.

3.08. Reporting Requirements. Furnish to the Bank:

Quarterly Financial Statements: Not more than forty five (45) days after the end
of each quarter, a balance sheet and statements of operations and cash flow as
of and for the period ended, all prepared in accordance with GAAP consistently
applied.

Annual Financial Statements: Not more than one hundred twenty (120) days after
the end of each fiscal year, a balance sheet and statement of operations for the
period ended, all prepared in accordance with GAAP consistently applied. The
financial statements must be audited by a recognized certified public accounting
firm.

Borrower’s Certificate of Compliance: A certificate of compliance with the terms
and conditions of the Loan Agreement, executed by the Chief Financial Officer of
the Borrower, within 45 days of each quarter end (or, for the fourth quarter,
within 120 days of year end).

Notice of Litigation: Promptly after the receipt by the Borrower of a written
notice or complaint of the institution of any action, suit, and proceeding
before any court or administrative agency of any type which, if determined
adversely, would reasonably be expected to have a material adverse effect on the
financial condition, properties, or operations of the Borrower.

Notice of Default: Promptly upon knowledge thereof, notice of the existence of
any Event of Default or any event that, if uncured or discharged within the
applicable cure or discharge period, would be an Event of Default under this
Agreement or any other Loan Documents.

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

Other Information: Such other information as the Bank may from time to time
reasonably request.

For purposes of the financial statements required above, the financial
statements of Borrower filed with the Securities and Exchange Commission shall
be acceptable provided that such statements are provided to Bank within the time
periods required above.

3.09. Deposit Accounts. Maintain depository account(s) including a minimum
amount equal to the lesser of US$20,000,000 or 35% of Borrower’s available cash,
cash equivalents and short-term investments with Bank as long as Bank is
obligated to advance funds under the Loan Facility or any amounts thereunder are
outstanding.

3.10. Affirmative Covenants from other Loan Documents. All affirmative covenants
contained in any Deed of Trust, Security Agreement, Assignment of Leases and
Rents, or other security document executed by the Borrower which are described
in Section 1 hereof are hereby incorporated by reference herein.

Section 4 [INTENTIONALLY OMITTED]

Section 5 Financial Covenants

The Borrower covenants and agrees that from the date hereof until such time as
Bank is no longer obligated to advance funds under the Loan Documents and
payment in full of all indebtedness outstanding under the Loan Documents, unless
the Bank shall otherwise consent in writing:

 

  •  

Borrower shall maintain minimum cash or Liquid Assets of at least 150% of total
Funded Debt at all times. “Liquid Assets” for purposes of this Agreement are
defined as cash or near cash substitutes such as short term government or
government agency securities, high grade commercial paper, certificates of
deposit, and readily marketable securities and mutual funds. “Funded Debt” for
purposes of this Agreement is defined as any borrowed money held as an
obligation of Borrower, including, without limitation, obligations for all
capitalized leases, letters of credit and bankers acceptances.

Section 6 Negative Covenants

The Borrower covenants and agrees that from the date hereof and until such time
as Bank is no longer obligated to advance funds under the Loan Documents and
payment in full of all indebtedness outstanding under the Loan Documents, the
Borrower shall not, without the prior written consent of the Bank:

6.01. General Prohibition on Liens on Assets. Subject to Section 6.08, create,
incur, assume, or suffer to exist any lien upon or with respect to any of
Borrower’s, assets, properties or rights, whether now owned or hereafter
acquired, for the benefit of any creditor other than the Bank, except:

(a) Liens and security interests in respect of the Existing Indebtedness;

(b) Liens for taxes not yet due and payable or otherwise being contested in good
faith and for which appropriate reserves are maintained;

(c) Other liens imposed by law not yet due and payable, or otherwise being
contested in good faith and for which appropriate reserves are maintained; and

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g49063image.jpg]

LOAN AGREEMENT

 

(d) Purchase money security interests on any property hereafter acquired,
provided that such lien shall attach only to the property acquired.

6.02. Debt. Create, incur, assume, or suffer to exist any debt, except:

(a) Debt to the Bank;

(b) Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank;

(c) Accounts payable to trade creditors incurred in the ordinary course of
business;

(d) Debt secured by purchase money security interests as outlined above in
Section 6.01(d); and

(e) Debt not covered by (a) through (d) above that, in the aggregate, does not
exceed $5,000,000; provided, however, that following the incurrence of such
additional indebtedness all of the other terms and conditions of this Agreement
remain satisfied, including Section 5.

6.03. Change of Legal Form of Business. Change solely Borrower’s name or the
legal form of Borrower’s business as shown above, whether by merger,
consolidation, conversion or otherwise.

6.04. Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent
financial statement submitted to the Bank;

(b) Operating Leases for machinery and equipment in the ordinary course of
business of the Borrower.

6.05. Sale or Disposition of Assets; Mergers, Etc.; Purchase of Assets. Sell
substantially all of its assets. Further, Borrower shall not be permitted to
merge into or acquire the capital stock of any entity or acquire substantially
all of the assets of any other entity unless, immediately after the transaction,
Borrower (or the continuing or surviving entity, depending on the structure of
the transaction) maintains cash or Liquid Assets in the minimum amount of
US$20,000,000 and remains in compliance with all other covenants, conditions and
requirements of this Agreement and the other Loan Documents.

6.06. Negative Covenants from other Loan Documents. All negative covenants
contained in any Deed of Trust, Security Agreement, Assignment of Leases or
Rents, or other security document executed by the Borrower which are described
in Section 1 hereof are hereby incorporated by reference herein.

6.07. Liens on Stock. Grant security interests in, or permit liens to be filed
on, the capital stock of Borrower

6.08. Prohibition on Liens on Intellectual Property. Pledge or grant any lien on
any intellectual property owned or acquired by it as security for Funded Debt.
For clarity, neither this negative covenant nor any other negative covenant
contained herein or in any other Loan Document is intended to restrict the
Borrower in any way from licensing or otherwise transferring rights in or to any
of Borrower’s intellectual property pursuant to or in connection with alliance,
collaboration or licensing relationships, arrangements or agreements or program
funding transactions, however structured, with third parties.

Section 7 Hazardous Materials and Compliance with Environmental Laws

7.01. Investigation. Borrower hereby certifies that it has exercised reasonable
diligence to ascertain whether its real property, including without limitation
all leased properties, is or has been affected by the presence of asbestos, oil,
petroleum or other hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear
waste, toxic chemicals and substances, or other hazardous materials
(collectively, “Hazardous Materials”), as defined in applicable Environmental
Laws. Borrower represents and warrants that, to its knowledge, there are no such
Hazardous Materials contaminating its real property and no such materials have
been released on or improperly disposed of on its real property during its
ownership, occupancy or operation thereof, unless in any such case remediated.
Borrower hereby agrees that, except in compliance in all material respects with
applicable Environmental Laws, it shall not knowingly permit any release or
contamination as long as Bank is obligated to advance funds under the Loan
Documents or any indebtedness to Bank under the Loan Documents remains unpaid.
In addition, Borrower does not have or use any underground storage tanks on any
of its real property which are not registered with the appropriate Federal
and/or State agencies and which are not properly equipped and maintained in
accordance with all Environmental Laws. If requested by Bank, Borrower shall
provide Bank with reasonable assistance required for purposes of determining the
existence of Hazardous Materials on its properties, including allowing Bank
access thereto, and access to Borrower’s employees having knowledge of, and to
files and records within Borrower’s control relating to the existence, storage,
or release of Hazardous Materials on Borrower’s properties.

7.02. Compliance. Borrower agrees to comply in all material respects with all
applicable Environmental Laws, including, without limitation, all those relating
to Hazardous Materials. Borrower further agrees to provide Bank, and all
appropriate Federal and State authorities, with prompt notice in writing of any
release of Hazardous Materials on any of its properties and to pursue diligently
to completion all appropriate and/or required remedial action in the event of
such release by Borrower or anyone acting under its direction or control.

7.03. Remedial Action. Bank shall have the right, but not the obligation, to
undertake all or any part of any remedial action required of Borrower in the
event of a release of Hazardous Materials on any of Borrower’s Properties and to
add any expenditures so made to the principal indebtedness secured by the
collateral. Borrower agrees to indemnify and hold Bank harmless from any and all
loss or liability arising out of any violation of the representations,
covenants, and obligations contained in this Section 7.

Section 8 Events of Default

The following shall be “Events of Default” by Borrower:

8.01. The failure to make payment of any installment of principal or interest on
any of the Note(s) when due or payable, if such failure continues for five days
after receipt of notice thereof from Bank; provided, however, Bank shall have no
obligation to provide notice of a payment default, and Borrower shall have no
curative period(s), the third time that Borrower shall have failed to make
payment of any installment of principal or interest when due within any period
of twelve (12) consecutive months, if applicable.

8.02. Should any representation or warranty made in the Loan Documents prove to
have been false or misleading in any material respect when made.

8.03. Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.

8.04. Should the Borrower default on the performance of any other obligation of
indebtedness when due, if such default continues uncured following the
expiration of all applicable grace or curative periods available to Borrower for
such default and such default gives rise to the acceleration or termination of
such indebtedness.

8.05. Should the Borrower or any Pledgor breach any covenant, condition, or
agreement made under any of the Loan Documents, if such breach continues uncured
for 30 days after receipt of notice thereof from Bank.

8.06. Should a custodian be appointed for or take possession of any or all of
the assets of the Borrower, or should the Borrower either voluntarily or
involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding to dissolve the
Borrower, any proceeding to have a receiver appointed, or should the Borrower
make an assignment for the benefit of creditors, or should there be an
attachment, execution, or other judicial seizure of all or any portion of the
Borrower’s assets, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 30 days.

8.07. Should final judgment for the payment of money be rendered against the
Borrower, which is not covered by insurance and remains undischarged for a
period of 30 days, unless such judgment or execution thereon is effectively
stayed.

8.08. Upon the termination of existence of, or dissolution of, Borrower.

8.09. Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g49063image.jpg]

LOAN AGREEMENT

 

Section 9 Remedies Upon Default

Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:

9.01. Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, without presentment, demand, protest, or
notice of any kind, all of which are hereby expressly waived by Borrower, and
such balance(s) shall accrue interest at the Default Rate as provided herein
until paid in full;

9.02. Require the Borrower to pledge additional collateral to the Bank from the
Borrower’s assets and properties, the acceptability and sufficiency of such
collateral to be determined in the Bank’s sole discretion;

9.03. Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrower under the Loan Documents;

9.04. Exercise any and all other rights and remedies available to the Bank under
the terms of the Loan Documents and applicable law, including the North Carolina
Uniform Commercial Code;

9.05. Any obligation of the Bank to advance funds to the Borrower or any other
Person under the terms of under the Loan Facility, the Note(s) and all other
obligations, if any, of the Bank under the Loan Documents shall immediately
cease and terminate unless and until Bank shall reinstate such obligation in
writing.

Section 10 Miscellaneous Provisions

10.01. Definitions.

“Default Rate” shall mean a rate of interest equal to Bank’s Prime Rate plus
five percent (5%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank’s
sole discretion, to all sums owing, including principal and interest, on such
date.

“Environmental Laws” shall mean all federal and state laws and regulations which
affect or may affect the Mortgaged Property, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Sections 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
Sections 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
Sections 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), the Sedimentation
Pollution Control Act (N.C.G.S. Sections 113A-5 et seq.), the Hazardous
Chemicals Right to Know Act (N.C.G.S. Sections 95-173 et. seq.), the Oil
Pollution and Hazardous Substances Control Act (N.C.G.S. Sections 143-215.75 et
seq.), the North Carolina Solid Waste Management Act (N.C.G.S. Sections 130A-290
et seq.), and the Coastal Area Management Act (N.C.G.S. Sections 113-a-119 et
seq.), as such laws or regulations have been amended or may be amended.

“Loan Documents” shall mean this Agreement including any schedule attached
hereto, the Note(s), any Deed(s) of Trust, any Mortgage(s), the Security
Agreement(s), any Assignment(s) of Leases and Rents, all UCC Financing
Statements, any Guaranty Agreement(s), and all other documents, certificates,
and instruments executed in connection therewith, and all renewals, extensions,
modifications, substitutions, and replacements thereto and therefor.

“Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

“GAAP” shall mean U.S. generally accepted accounting principles as established
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants, as amended and supplemented from time to time.

“Prime Rate” shall mean the rate of interest per annum announced by the Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by the Bank when extending credit, and may not necessarily be
the Bank’s lowest lending rate.

10.02. Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

10.03. Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the State of North Carolina.

10.04. Waiver. Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

10.05. Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrower and Bank.

10.06. Payment Amount Adjustment. In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower’s payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the Loan(s) to be repaid within the same
period of time as originally agreed upon.

10.07 Stamps and Fees. The Borrower shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrower agrees to indemnify and
hold harmless the Bank against any and all liability in respect thereof.

10.08. Attorneys’ Fees. In the event the Borrower shall default in any of its
obligations hereunder and the Bank believes it necessary to employ an attorney
to assist in the enforcement or collection of the indebtedness of the Borrower
to the Bank, to enforce the terms and provisions of the Loan Documents, or to
modify the Loan Documents as a result of such default, or in the event the Bank
voluntarily or otherwise should become a party to any suit or legal proceeding
(including a proceeding conducted under the Bankruptcy Code), the Borrower
agrees to pay the reasonable attorneys’ fees of the Bank and all related costs
of collection or enforcement that may be incurred by the Bank. The Borrower
shall be liable for such attorneys’ fees and costs whether or not any suit or
proceeding is actually commenced.

10.09. Bank Making Required Payments. In the event Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrower
is, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.

10.10. Right of Offset. Any indebtedness owing from Bank to Borrower may be set
off and applied by Bank on any indebtedness or liability of Borrower to Bank, at
any time and from time to time after maturity, whether by acceleration or
otherwise, and without demand or notice to Borrower. Prior to the occurrence of
an Event of Default, Bank may sell participations in or make assignments of any
Loan made under this Agreement (except that Bank may not sell participations in
or make assignments of any Loan made under this Agreement to any competitor of
Borrower), and following the occurrence and during the continuance of an Event
of Default, Bank may sell participations in or make assignments of any Loan made
under this Agreement without restriction. Borrower agrees that any such
permitted participant or assignee shall have the same right of setoff as is
granted to the Bank herein.

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank without Borrower’s signature.

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
permitted by N.C.G.S.§ 24.1.1 in North Carolina, and as otherwise permitted by
law if Borrower is located in another state.

10.13. Conflicting Provisions. If provisions of this Agreement shall be
inconsistent with any terms or provisions of any of the Note(s) or Security
Agreement(s) covering the same or substantially the same subject matter, the
provisions of this Agreement shall control.

 

- 5 -



--------------------------------------------------------------------------------

LOGO [g49063image.jpg]

LOAN AGREEMENT

 

10.14. Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Winston
Salem, North Carolina, and to the Chief Financial Officer of the Borrower at its
offices in Winston Salem, North Carolina.

10.15. Consent to Jurisdiction. Borrower hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the Superior Court in Forsyth County, North Carolina, or the
United States District Court for the Middle District of North Carolina, or in
such other appropriate court and venue as Bank may choose in its sole
discretion. Borrower consents to the jurisdiction of such courts and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue
which Borrower may now or hereafter have in any such legal action or
proceedings.

10.16. Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

10.17. Entire Agreement. The Loan Documents embody the entire agreement between
Borrower and Bank with respect to the Loan Facility and the Loans, and there are
no oral or parol agreements existing between Bank and Borrower with respect
thereto which are not expressly set forth in the Loan Documents.

IN WITNESS WHEREOF, the Bank and Borrower have caused this Agreement to be duly
executed under seal all as of the date first above written.

 

    Borrower: WITNESS:       TARGACEPT, INC.

/s/ Mauri K. Hodges

    By:  

/s/ Alan A. Musso

      Alan A. Musso     Title:   Vice President and Chief Financial Officer    
Bank: WITNESS:     BRANCH BANKING AND TRUST COMPANY

/s/ Mauri K. Hodges

    By:  

/s/ Michael P. Gwyn

      Michael P. Gwyn     Title:   Senior Vice President

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE “A”

Note Number:                                         

PROMISSORY NOTE

 

**$                    **                             , 200    

FOR VALUE RECEIVED, the undersigned TARGACEPT, INC., a Delaware corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of BRANCH BANKING AND TRUST
COMPANY (“Bank”), at its office located at Winston-Salem, North Carolina, in
lawful money of the United States and in immediately available funds, the
principal amount of                                          DOLLARS
($            ) and to pay interest (computed on the basis of a year of three
hundred sixty (360) days for the actual number of days for which principal is
outstanding under this Note) from the date of this Note on the unpaid principal
amount of this Note at a rate per annum equal to the rate selected below:

             The thirty (30) day LIBOR rate plus two hundred fifteen (215) basis
points; or

             A fixed rate equal to              percent (    %), which rate is
equal to the Bank’s fixed rate cost of funds index plus two hundred fifteen
(215) basis points.

(Borrower to select one of the above interest rates by initialing on the line
which corresponds to the desired rate).

“LIBOR” shall mean the interest rate as reported by
                                         (or any successor or comparable
reporting service chosen by Bank) by 9:00 A.M. on the business day of each month
which either is or is most closest to the first day of such month, for the
offering of dollar deposits by leading banks in the London interbank market for
amounts comparable to the amount of this Note. In the event that LIBOR or the
practice of announcing it shall be abolished or abandoned, or should the same be
unascertainable, Bank and Borrower shall agree in writing on a comparable
reference rate, which shall be deemed to be LIBOR under this Note and the other
Loan Documents.

The principal balance of this Note, together with all accrued interest, shall be
payable in                      (    ) equal monthly installments of
                                         DOLLARS ($            ), with the first
payment commencing on the first day of the month immediately following the date
of this Note and continuing on the same day of each month thereafter. A final
payment of the remaining outstanding principal balance, together with all
accrued but unpaid interest, shall be due and payable on                     
            , 20    .

 

1



--------------------------------------------------------------------------------

SCHEDULE “A”

 

If the LIBOR rate is selected, any change in the interest rate resulting from a
change in LIBOR shall be effective at the beginning of the first day of the
month following the date on which such change in LIBOR becomes effective.
Borrower acknowledges and agrees that the monthly payments described above may
increase upon any increase in LIBOR, in which event Bank shall recompute the
monthly installments of principal and interest to recalculate such payments over
the remaining balance of the applicable amortization and payment period.

If any payment is to be made on a day other than a business day, the maturity
shall be extended to the next succeeding business day, and interest shall be
payable at the rate in effect during such extension.

Borrower shall pay a late fee in the amount of four percent (4%) of any amount
past due for fifteen (15) days or more. When any amount due hereunder is past
due, subsequent payments shall first be applied to the past due balance. In
addition, Borrower shall pay to Bank a returned payment fee in accordance with
Bank’s then-current schedule of such fees if any payment hereunder is returned
to Bank due to insufficient funds.

This Note evidences the obligations of Borrower with respect to a Tranche under
the Loan Facility established under that certain Loan Agreement dated
                         , 2008 (the “Loan Agreement”), all the terms,
conditions and covenants of which are expressly made a part of this Note and
incorporated herein by this reference in the same manner and with the same
effect as if set forth herein. Any holder of this Note is entitled to the
benefits of and remedies provided in the Loan Agreement and the other Loan
Documents. The Loan Agreement contains provisions concerning the advancement of
funds, maturity, payment of principal, interest rate, computation and payment of
interest, maximum legal interest rate, increase and decrease of interest rate,
prepayment, Events of Default, and rights and remedies upon an Event of Default,
and this Note is subject to all such terms and provisions and the other terms
and provisions of the Loan Agreement hereunto pertaining.

If an Event of Default occurs, then Bank shall have the option of declaring the
entire outstanding principal balance of this Note and all accrued interest
immediately due and payable. If, after default or maturity, this Note is
referred to an attorney for collection or enforcement, Borrower shall pay all
costs and expenses of collection or enforcement including, without limitation,
reasonable attorneys’ fees.

This Note is subject to cross-default and is cross-collateralized with each
other promissory note which evidences a Tranche under the Loan Facility. Any
Event of Default with respect to any other promissory note which evidences a
Tranche under the Loan Facility shall also constitute an Event of Default with
respect to this promissory note, and any Event of Default with respect to this
promissory note shall likewise constitute an Event of Default under each other
promissory note which evidences a Tranche under the Loan Facility.

Presentment, notice of dishonor and protest are waived by all makers, sureties,
guarantors and endorsers of this Note. This Note shall be the joint and several
obligation of all makers, sureties, guarantors and endorsers and shall be
binding upon their successors and assigns.

 

2



--------------------------------------------------------------------------------

SCHEDULE “A”

 

This Note is secured by certain collateral as described in that certain Security
Agreement by and between Borrower and Bank of even date herewith, together with
all other collateral securing any other promissory note which evidences a
Tranche under the Loan Facility.

Capitalized terms, not defined herein, shall have the meanings assigned to them
in the Loan Agreement.

This Note shall be governed by the laws of North Carolina.

IN WITNESS WHEREOF, the undersigned has duly executed this Promissory Note under
seal as of the date written above.

 

TARGACEPT, INC. By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

Schedule “B”

City:                                , NC

BB&T SECURITY AGREEMENT

 

This Security Agreement (“Security Agreement”), is made
                                        
                                                                 , between     
         

(“Debtor”), and Branch Banking and Trust Company, a North Carolina banking
corporation (“Secured Party”).

This Security Agreement is entered into in connection with (check applicable
items):

 

¨   (i)    a Loan Agreement (“Loan Agreement”) dated on or before the date of
this Security Agreement under which the Secured Party has agreed to make a
loan(s) and/or establish a line(s) of credit; ¨   (ii)   

a promissory note dated                                         
                                        
                                                                             
(including all extensions, renewals, modifications and substitutions thereof,
the “Note”) of the Debtor or of                                         
                                        
                                        
                                                                             

                                                                               
                                        
                                                                               

the “Borrower”), in the principal amount of
$                                        
                                                                         .

               ¨   (iii)    a guaranty agreement or agreements (whether one or
more, the “Guaranty”) executed by the guarantors named therein (whether one or
more, the “Guarantors”) dated on or about the same date as this Security
Agreement; ¨   (iv)    a control agreement covering the Debtor’s, Borrower’s, or
any Guarantor’s Deposit Account(s), Investment Property, Letter-of-Credit
Rights, or Electronic Chattel Paper dated on or about the same date as this
Security Agreement executed by the Debtor, the Borrower, and any such Guarantor;
¨   (v)    the sale by Debtor and purchase by Secured Party of Accounts, Chattel
Paper, Payment Intangibles and/or Promissory Notes; and/or

¨     (vi)        

Secured Party and Debtor agree as follows:

 

I. DEFINITIONS.

1.1 Collateral. Unless specific items of personal property are described below,
the Collateral shall consist of all now owned and hereafter acquired and
wherever located personal property of Debtor identified below, each capitalized
term as defined in Article 9 of the North Carolina Uniform Commercial Code
(“UCC”)(check applicable items):

 

¨   (i)    Accounts, including all contract rights and health-care-insurance
receivables; ¨   (i-a)    The Account(s), contract right(s) and/or
Health-Care-Insurance Receivables specifically described as follows;

                                                                 

¨   (ii)    Inventory, including all returned inventory; ¨   (ii-a)    The
Inventory specifically described as follows:

                                                                       

¨   (iii)    Equipment, including all Accessions thereto, and all manufacturer’s
warranties, parts and tools therefor; ¨   (iii-a)    The Equipment, including
all Accessions thereto, all manufacturer’s warranties therefor, and all parts
and tools therefor, specifically described as follows:

                                                                       

¨   (iv)    Investment Property, including the following certificated securities
and/or securities account(s) specifically described as follows:

                                                                       

¨   (v)    Instruments, including all promissory notes and certificated
certificates of deposit specifically described as follows:

                                                                       

¨   (vi)    Deposit Accounts with Secured Party specifically described below
(list account number(s)): ¨   (vi-a)    The Deposit Accounts with other
financial institutions specifically described as follows (list financial
institution and account numbers):

                                                                       

¨   (vii)    Chattel Paper (whether tangible or electronic); ¨   (vii-a)    The
Chattel Paper specifically described as follows:

                                                                       

¨   (viii)    Goods, including all Fixtures and timber to be cut, located or
situated on the real property specifically described as follows (list legal
description as shown on deed including county and state):

                                                                       

ACCOUNT # / NOTE #

 

1476NC (0708)   Page 1 of 6



--------------------------------------------------------------------------------

¨   (ix)    Farm Products, including all crops grown, growing or to be grown,
livestock (born and unborn), supplies used or produced in a farming operation,
and products of crops and livestock; ¨   (ix-a)    The Farm Products
specifically described as follows:

                                                                 

¨   (x)    As-Extracted Collateral from the following location(s) (list legal
description including county and state):

                                                                 

¨   (xi)    The Letter-of-Credit Rights under the following letter(s) of credit
(list issuer, number and amount):

                                                                 

¨   (xii)    Documents of Title, including all warehouse receipts and bills of
lading specifically described as follows:

                                                                 

¨   (xiii)    Commercial Tort Claim(s) more specifically described as follows:

                                                                 

¨   (xiv)    Money, including currency and/or rare coins delivered to and in
possession of the Secured Party specifically described as follows:

                                                                 

¨   (xv)    Software specifically described as follows:

                                                                 

¨   (xvi)    Manufactured Home(s):

 

Model

 

Year

 

Serial Number 1

 

Doublewide Serial Number 2

1.

     

2.

     

 

¨   (xvii)    Vehicles, including recreational vehicles and watercraft described
below:

 

New/Used

 

Year/Make

 

Model/Body Type

 

VIN Number/Serial Number

1.

     

2.

     

3.

     

4.

     

5.

     

6.

     

 

¨   (xviii)    General intangibles, including all Payment Intangibles,
copyrights, trademarks, patents, tradenames, tax refunds, company records (paper
and electronic), rights under equipment leases, warranties, software licenses,
and the following, if any:

                                                                 

¨   (xix)    Supporting Obligations; ¨   (xx)    to the extent not listed above
as original collateral, all proceeds (cash and non-cash) and products of the
foregoing. ¨   See Schedule “A” to Security Agreement.

1.2 Obligations. This Security Agreement secures the following (collectively,
the “Obligations”);

 

  (i) Debtor’s or Borrower’s obligations under the Note, the Loan Agreement, and
this Security Agreement, and in addition to the foregoing obligations, if the
Debtor is a Guarantor, its obligations under its Guaranty;

 

  (ii) all of Debtor’s or Borrower’s present and future indebtedness and
obligations to Secured Party including without limitation any obligation to
reimburse and repay Secured Party for paying any Standby or Commercial Letter of
Credit issued on the account of Debtor or Borrower pursuant to an application
therefor;

 

  (iii) the repayment of (a) any amounts that Secured Party may advance or spend
for the maintenance or preservation of the Collateral, and (b) any other
expenditures that Secured Party may make under the provisions of this Security
Agreement or for the benefit of Debtor or Borrower;

 

  (iv) all amounts owed under any modifications, renewals, extensions or
substitutions of any of the foregoing obligations;

 

  (v) all Default Costs, as defined in Paragraph VIII of this Security
Agreement; and

 

  (vi) any of the foregoing that may arise after the filing of a petition by or
against Debtor or Borrower under the Bankruptcy Code, even if the obligations do
not accrue because of the automatic stay under Bankruptcy Code § 362 or
otherwise.

1.3 UCC Any term used in the UCC and not otherwise defined in this Security
Agreement has the meaning given to the term in the UCC.

 

1476NC (0708)   Page 2 of 6



--------------------------------------------------------------------------------

II. GRANT OF SECURITY INTEREST.

Debtor grants a security interest in the Collateral to Secured Party to secure
the payment and performance of the Obligations.

 

III. PERFECTION OF SECURITY INTERESTS.

 

  3.1 Filing of Security Interests.

 

  (i) Debtor authorizes Secured Party to execute on the Debtor’s behalf and file
any financing statement (the “Financing Statement”) describing the Collateral in
any location deemed necessary and appropriate by Secured Party.

 

  (ii) Debtor authorizes Secured Party to file a Financing Statement describing
any agricultural liens or other statutory liens held by Secured Party.

 

  (iii) Secured Party shall receive prior to the closing an official report from
the Secretary of State of each Place of Business and the Debtor State, each as
defined below, collectively (the “Filing Reports”) indicating that Secured
Party’s security interest is prior to all other security interests or other
interests reflected in the report.

 

  3.2 Possession.

 

  (i) Debtor shall have possession of the Collateral, except where expressly
otherwise provided in this Security Agreement or where Secured Party chooses to
perfect its security interest by possession in addition to the filing of a
Financing Statement.

 

  (ii) Where Collateral is in the possession of a third party, Debtor will join
with Secured Party in notifying the third party of Secured Party’s security
interest and obtaining an acknowledgment from the third party that it is holding
the Collateral for the benefit of Secured Party.

 

  3.3 Control Agreements. Debtor will cooperate with Secured Party in obtaining
a control agreement in form and substance satisfactory to Secured Party with
respect to Collateral consisting of (check appropriate items):

 

  ¨ Deposit Accounts (for deposit accounts at other financial institutions);

 

  ¨ Investment Property for securities accounts, mutual funds and other
uncertificated securities;

 

  ¨ Letter-of-credit rights; and/or

 

  ¨ Electronic chattel paper.

 

  3.4 Marking of Chattel Paper. If Chattel Paper is part of the Collateral,
Debtor will not create any Chattel Paper without placing a legend on the Chattel
Paper acceptable to Secured Party indicating that Secured Party has a security
interest in the Chattel Paper.

 

IV. POST-CLOSING COVENANTS AND RIGHTS CONCERNING THE COLLATERAL.

 

  4.1 Inspection. The parties to this Security Agreement may inspect any
Collateral in the other party’s possession, at any time upon reasonable notice.

 

  4.2 Personal Property. Except for items specifically identified by Debtor and
Secured Party as Fixtures, the Collateral shall remain personal property at all
times, and Debtor shall not affix any of the Collateral to any real property in
any manner which would change its nature from that of personal property to real
property or to a fixture.

 

  4.3 Secured Party’s Collection Rights. Secured Party shall have the right at
any time to enforce Debtor’s rights against any account debtors and obligors.

 

  4.4 Limitations on Obligations Concerning Maintenance of Collateral,

 

  (i) Risk of Loss. Debtor has the risk of loss of the Collateral.

 

  (ii) No Collection Obligation. Secured Party has no duty to collect any income
accruing on the Collateral or to preserve any rights relating to the Collateral.

 

  4.5 No Disposition of Collateral. Secured Party does not authorize, and Debtor
agrees not to;

 

  (i) make any sales or leases of any of the Collateral other than in the
ordinary course of business;

 

  (ii) license any of the Collateral; or

 

  (iii) grant any other security interest in any of the Collateral.

 

  4.6 Purchase Money Security Interests. To the extent Debtor uses the Loan to
purchase Collateral. Debtor’s repayment of the Loan shall apply on a
“first-in-first-out” basis so that the portion of the Loan used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.

 

  4.7 Insurance. Debtor shall obtain and keep in force such insurance on the
Collateral as is normal and customary in the Debtor’s business or as the Secured
Party may require, all in such amounts, under such forms of policies, upon such
terms, for such periods and written by such insurance companies as the Secured
Party may approve. All policies of insurance will contain the long-form Lender’s
Loss Payable clause in favor of the Secured Party, and the Debtor shall deliver
the policies or complete copies thereof to the Secured Party. Such policies
shall be noncancellable except upon thirty (30) days’ prior written notice to
the Secured Party. The proceeds of all such insurance, if any loss should occur,
may be applied by the Secured Party to the payment of the Obligations or to the
replacement of any of the Collateral damaged or destroyed, as the Secured Party
may elect or direct in its sole discretion. The Debtor hereby appoints (which
appointment constitutes a power coupled with an interest and is irrevocable as
long as any of the Obligations remain outstanding) Secured Party as its lawful
attorney-in-fact with full authority to make, adjust, settle claims under and/or
cancel such insurance and to endorse the Debtor’s name on any instruments or
drafts issued by or upon any insurance companies.

 

V. DEBTORS REPRESENTATIONS AND WARRANTIES.

Debtor represents and warrants to Secured Party:

 

5.1        Title to and transfer of Collateral. It has rights in or the power to
transfer the Collateral and its title to the Collateral is free of all adverse
claims, liens, security interests and restrictions on transfer or pledge except
as created by this Security Agreement. 5.2        Location of Collateral. All
collateral consisting of goods (equipment, inventory, fixtures, crops, unborn
young of animals, timber to be cut, manufactured homes; and other tangible,
movable personal property) is located solely in the following States (the
“Collateral States”):

                          

5.3        Location, State of Incorporation and Name of Debtor. Debtor’s:

     (i)      chief executive office (if Debtor has more than one place of
business), place of business (if Debtor has one place of business), or principal
residence (if Debtor is an individual), is located in the following State and
address (the “Place of Business”):

                                      

     (ii)      state of incorporation or organization is
                                                                  (the “Debtor
State”);      (iii)      exact legal name is as set forth in the first paragraph
of this Security Agreement.

 

1476NC (0708)   Page 3 of 6



--------------------------------------------------------------------------------

  5.4 Business or Agricultural Purpose. None of the Obligations is a Consumer
Transaction, as defined in the UCC and none of the Collateral has been or will
be purchased or held primarily for personal, family or household purposes.

 

VI. DEBTORS COVENANTS.

Until the Obligations are paid in full, Debtor agrees that it will:

 

  6.1 preserve its legal existence and not, in one transaction or a series of
related transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets;

 

  6.2 not change the Debtor State of its registered organization;

 

  6.3 not change its registered name without providing Secured Party with 30
days’ prior written notice; and

 

  6.4 not change the state of its Place of Business or, if Debtor is an
individual, change his state of residence without providing Secured Party with
30 days’ prior written notice.

 

VII. EVENTS OF DEFAULT.

The occurrence of any of the following shall, at the option of Secured Party, be
an Event of Default:

 

  7.1 Any default or Event of Default by Borrower or Debtor under the Note, Loan
Agreement, any of the other loan documents, and Guaranty or any of the other
Obligations;

 

  7.2 Debtor’s failure to comply with any of the provisions of, or the
incorrectness of any representation or warranty contained in, this Security
Agreement, the Note, the Loan Agreement, or in any other document relating to
the Obligations;

 

  7.3 Transfer or disposition of any of the Collateral, except as expressly
permitted by this Security Agreement;

 

  7.4 Attachment, execution or levy on any of the Collateral;

 

  7.5 Debtor voluntarily or involuntarily becoming subject to any proceeding
under (a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law;

 

  7.6 Debtor shall fail to comply with, or become subject to any administrative
or judicial proceeding under any federal, state or local (a) hazardous waste or
environmental law, (b) asset forfeiture or similar law which can result in the
forfeiture of property, or (c) other law, here noncompliance may have any
significant effect on the Collateral; or

 

  7.7 Secured Party shall receive at any time following the closing a UCC filing
report indicating that Secured Party’s security interest is not prior to all
other security interests or other interests reflected in the report.

 

VII. DEFAULT COSTS.

 

  8.1 Should an Event of Default occur, Debtor will pay to Secured Party all
costs incurred by the Secured Party for the purpose of enforcing its rights
hereunder, including:

 

  (i) costs of foreclosure;

 

  (ii) costs of obtaining money damages; and

 

  (iii) a reasonable fee for the service of attorneys employed by Secured Party
for any purpose related to this Security Agreement or the Obligations, including
without limitation consultation, drafting documents, sending notices or
instituting, prosecuting or defending litigation or arbitration.

 

IX. REMEDIES UPON DEFAULT.

 

  9.1 General. Upon any Event of Default, Secured Party may pursue any remedy
available at law (including those available under the provisions of the UCC), or
in equity to collect, enforce or satisfy any Obligations then owing, whether by
acceleration or otherwise.

 

  9.2 Concurrent Remedies. Upon any Event of Default, Secured Party shall have
the right to pursue any of the following remedies separately, successively or
concurrently:

 

  (i) File suit and obtain judgment and, in conjunction with any action, Secured
Party may seek any ancillary remedies provided by law or at equity, including
levy of attachment and garnishment.

 

  (ii) Take possession of any Collateral if not already in its possession
without demand and without legal process. Upon Secured Party’s demand, Debtor
will assemble and make the Collateral available to Secured Party as it directs.
Debtor grants to Secured Party the right, for this purpose, to enter into or on
any premises where Collateral may be located.

 

  (iii) Without taking possession, sell, lease or otherwise dispose of the
Collateral at public or private sale in accordance with the UCC.

 

X. FORECLOSURE PROCEDURES.

 

  10.1 No Waiver. No delay or omission by Secured Party to exercise any right or
remedy accruing upon any Event of Default shall (a) impair any right or remedy,
(b) waive any default or operate as an acquiescence to the Event of Default, or
(c) affect any subsequent default of the same or of a different nature.

 

  10.2 Notices, Secured Party shall give Debtor such notice of any private or
public sale as may be required by the UCC.

 

  10.3 Condition of Collateral. Secured Party has no obligation to repair,
clean-up or otherwise prepare the Collateral for sale.

 

  10.4 No Obligation to Pursue Others. Secured Party has no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and Secured Party may release, modify or waive any collateral
provided by any other person to secure any of the Obligations, all without
affecting Secured Party’s rights against Debtor. Debtor waives any right it may
have to require Secured Party to pursue any third person for any of the
Obligations.

 

  10.5 Compliance With Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 

  10.6 Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 

  10.7 Sales on Credit. If Secured Party sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Debtor shall be credited with the proceeds
of the sale as and when received, less expenses.

 

  10.8 Purchases by Secured Party. In the event Secured Party purchases any of
the Collateral being sold, Secured Party may pay for the Collateral by crediting
some or all of the Obligations of the Debtor.

 

1476NC (0708)   Page 4 of 6



--------------------------------------------------------------------------------

  10.9 No Marshalling. Secured Party have no obligation to marshal any assets in
favor of Debtor, or against or in payment of:

 

  (i) the Note,

 

  (ii) any of the other Obligations, or

 

  (iii) any other obligation owed to Secured Party, Borrower or any other
person.

 

XI. MISCELLANEOUS.

 

  11.1 Assignment.

 

  (i) Binds Assignees. This Security Agreement shall bind and shall inure to the
benefit of the successors and assigns of Secured Party, and shall bind all
heirs, personal representatives, executors, administrators, successors and
permitted assigns of Debtor.

 

  (ii) No Assignments by Debtor. Secured Party does not consent to any
assignment by Debtor except as expressly provided in this Security Agreement.

 

  (iii) Secured Party Assignments. Secured Party may assign its rights and
interests under this Security Agreement. If an assignment is made, Debtor shall
render performance under this Security Agreement to the assignee. Debtor waives
and will not assert against any assignee any claims, defenses or set-offs which
Debtor could assert against Secured Party except defenses which cannot be
waived.

 

  11.2 Severability. Should any provision of this Security Agreement be found to
be void, invalid or unenforceable by a court or panel of arbitrators of
competent jurisdiction, that finding shall only affect the provisions found to
be void, invalid or unenforceable and shall not affect the remaining provisions
of this Security Agreement.

 

  11.3 Notices. Any notices required by this Security Agreement shall be deemed
to be delivered when a record has been (a) deposited in any United States postal
box if postage is prepaid, and the notice properly addressed to the intended
recipient, (b) received by telecopy, (c) received through the Internet, and
(d) when personally delivered.

 

  11.4 Headings. Section headings used in this Security Agreement are for
convenience only. They are not a part of this Security Agreement and shall not
be used in construing it.

 

  11.5 Governing Law. This Security Agreement is being executed and delivered
and is intended to be performed in the State of North Carolina and shall be
construed and enforced in accordance with the laws of the State of North
Carolina, except to the extent that the UCC provides for the application of the
law of the Debtor State.

 

  11.6 Rules of Construction.

 

  (i) No reference to “proceeds” in this Security Agreement authorizes any sale,
transfer, or other disposition of the Collateral by the Debtor except in the
ordinary course of business.

 

  (ii) “Includes” and “including” are not limiting.

 

  (iii) “Or” is not exclusive.

 

  (iv) “All” includes “any” and “any” includes “all.”

 

  11.7 Integration and Modifications.

 

  (i) This Security Agreement is the entire agreement of the Debtor and Secured
Party concerning its subject matter.

 

  (ii) Any modification to this Security Agreement must be made in writing and
signed by the party adversely affected.

 

  11.8 Waiver. Any party to this Security Agreement may waive the enforcement of
any provision to the extent the provision is for its benefit.

 

  11.9 Further Assurances. Debtor agrees to execute any further documents, and
to lake any further actions, reasonably requested by Secured Party to evidence
or perfect the security interest granted herein or to effectuate the rights
granted to Secured Party herein.

 

  11.10 WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW,
THE UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS SECURITY AGREEMENT OR ANY LOAN DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND SECURED PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
SECURED PARTY TO MAKE THE LOAN TO DEBTOR OR BORROWER. FURTHER, THE UNDERSIGNED
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF SECURED PARTY, NOR SECURED
PARTY’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION. NO REPRESENTATIVE OR AGENT OF SECURED PARTY, NOR SECURED
PARTY’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

 

  11.11 Addendum. Attachment hereto is an Addendum which amends certain
provisions of this Security Agreement, the terms of which are incorporated
herein by this reference, as if set forth herein.

SIGNATURES ON THE FOLLOWING PAGE

 

1476NC (0708)   Page 5 of 6



--------------------------------------------------------------------------------

The parties have signed this Security Agreement under seal as of the day and
year first above written.

If Debtor is a Corporation:

 

WITNESS:            

 

    NAME OF CORPORATION

 

    By:  

 

  (SEAL)     Title:  

 

 

 

    By:  

 

  (SEAL)     Title:  

 

 

If Debtor is a Partnership, Limited Liability Company, Limited Liability
Partnership or

Limited Liability Limited Partnership:

 

WITNESS:            

 

        NAME OF PARTNERSHIP, LLC, LLP OR LLLP  

 

    By:  

 

  (SEAL)       GENERAL PARTNER OR MANAGER  

 

    By:  

 

  (SEAL)       GENERAL PARTNER OR MANAGER  

 

     

 

      By:   GENERAL PARTNER OR MANAGER   (SEAL)

If Debtor is an Individual:

 

WITNESS:              

 

        TYPE NAME OF DEBTOR  

 

     

 

  (SEAL)              

 

        TYPE NAME OF DEBTOR  

 

     

 

  (SEAL)        



--------------------------------------------------------------------------------

ADDENDUM

TO

BB&T SECURITY AGREEMENT

This Addendum is attached to and made a part of the BB&T Security Agreement
dated                          , 200    , between Targacept, Inc., and Branch
Banking and Trust Company, a North Carolina banking corporation (the “Security
Agreement”). To the extent of any inconsistency between the terms and conditions
of this Addendum and the Security Agreement, the terms of this Addendum shall
control.

1. In recognition of the parties’ extensive negotiations of that certain Loan
Agreement dated                          , 2008 (the “Loan Agreement”), and in
an effort to avoid any confusion or inconsistency between the negotiated terms
of the Loan Agreement and the Security Agreement, the parties agree that
(a) Sections 6.1, 6.2, 7.1, 7.2, 7.5 and 7.6 of the Security Agreement shall be
deemed stricken, void and of no force or effect and (b) if any other provision
of the Security Agreement shall be inconsistent with any provision of the Loan
Agreement covering the same or substantially the same subject matter, the
provision of the Loan Agreement shall control.

2. The occurrence of any Event of Default (as defined in Section 8 of the Loan
Agreement) shall also constitute an Event of Default as that term is used in the
Security Agreement.

3. The following is added to the Security Agreement as Section 7.8:

7.8 Debtor shall fail to comply with, or become subject to, any administrative
or judicial proceeding under any federal, state or local (a) asset forfeiture or
similar law which is reasonably likely to result in the forfeiture of the
Collateral or any part thereof, or (b) other law where noncompliance shall have
a material adverse effect on the Collateral or any part thereof.

4. As of the date hereof, this Addendum constitutes the sole modifications to
the Security Agreement to which it is attached.

IN WITNESS WHEREOF, the parties have executed this Addendum as of the same date
as the Security Agreement.

 

TARGACEPT, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY

By:

 

 

Name:

 

 

Title:

 

 

 

2